DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiong et al. (US 2020/0022175 A1).
Regarding claim 1:
Xiong discloses an apparatus (UE, e.g. Fig. 1, 101) comprising: a processor (Fig. 2, 202) that determines a time delay set of a plurality of time delay sets corresponding to a downlink signal and an associated signal based on a duplex mode, a time division duplex configuration, a frame configuration, a subcarrier spacing of the associated signal, a resource unit time of the associated signal, a first indication, or some combination thereof (Para. [0102], “the indication of a timing delay between the PDCCH control transmission and scheduled data transmission 
Regarding claim 2:
Xiong further discloses wherein the downlink signal is a downlink control signal (Para. [0102], “PDCCH control transmission”) and the associated signal is a downlink data signal (Para. [0102], “data transmission of PDSCH”).
Regarding claim 3: 
Xiong further discloses wherein the receiver receives the downlink control signal and receives the downlink data signal based on the time delay value (Para. [0102]).
Regarding claim 4: 
Xiong further discloses wherein the downlink signal is a downlink control signal (Para. [0102], “PDCCH control transmission”) and the associated signal is an uplink data signal (Para. [0102], “PUSCH”). 
	Regarding claim 5:
Xiong further discloses a transmitter (Fig. 2, 210), wherein the receiver receives the downlink control signal and the transmitter transmits the uplink data signal based on the time delay value (Para. [0102]).
Regarding claim 6: 
Xiong further discloses wherein the downlink signal is a downlink data signal and the associated signal is a feedback signal response to the downlink data signal (Para. [0124], “HARQ-ACK feedback”)
Regarding claim 7:

Regarding claim 8:
Xiong further discloses wherein the plurality of time delay sets is configured by radio resource control signaling (Para. [0111]).
Regarding claim 9:
Xiong further discloses the plurality of time delay sets is configured by a specification (Para. [0106], “30 kHz and 120 kHz subcarrier spacings are used in CC #1 and CC #2”). 
	Regarding claim 10:
Xiong further discloses wherein the plurality of time delay sets is generated based on a base time delay set (Para. [0106], “CC #1 includes a total of 2 slots S0 and S1 as shown, and CC #2 includes a total of 8 slots”).
Regarding claim 11:
Xiong further discloses wherein the first indication explicitly indicates the time delay set from the plurality of time delay sets (Para. [0102], [0109]). 
Regarding claim 12:
Xiong further discloses wherein the second indication indicates the time delay value of the time delay set (Para. [0109]). 
Regarding claim 13:
	Claim 13 is directed to features similar to those of claim 1. The same cited portions of the prior art and rationales set forth above in the rejections of claim 1 also apply. 
Regarding claim 14:
Xiong discloses an apparatus (RAN node, e.g. Fig. 1, 111) comprising: a processor (Fig. 2, 202) that determines a time delay set of a plurality of time delay sets corresponding to a downlink signal and an associated signal based on a duplex mode, a time division duplex configuration, a frame configuration, a subcarrier spacing of the associated signal, a resource unit time of the associated signal, 
	Regarding claims 15-20:
	Claims 15-20 are directed to features similar to those of claims 2-7. The same cited portions of the prior art and rationales set forth above in the rejections of claims 2-7 also apply. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086.  The examiner can normally be reached on Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BO HUI A. ZHU
Examiner
Art Unit 2465



/BO HUI A ZHU/Primary Examiner, Art Unit 2465